The plaintiff in error, Edna Thompson, was convicted on a charge of selling one-half pint of whisky to one John Hughes, and in accordance with the verdict she was sentenced to confinement in the county jail for 30 days and to pay a fine of $50 and the costs, taxed at $29.95. From the judgment an appeal was taken, by filing in this court January 12, 1926, a petition in error with case-made. The suggestion of the *Page 57 
death of the plaintiff in error, with motion to abate, has been filed by counsel of record. It is therefore considered and adjudged that the proceedings in the above-entitled cause, and especially under the judgment therein rendered, have abated, and the county court of McIntosh county enter its appropriate order to that effect.